Per Curiam:

The defendant was arrested, tried, and convicted of the offense of disturbing the peace and quiet of the prosecuting witness, and appeals to this court.
The sufficiency of the complaint was put in issue by a motion to quash. It is conceded that the offense is charged in the language of the statute defining the offense, but it is contended that this is not sufficient— that the particular facts and illegal acts should be charged, that the defendant may be the better enabled to prepare his defense. In some jurisdictions this has been held requisite, but in this state, especially since the decision in 1890 of The State v. Craddock. 44 Kan. 489, 24 Pac. 949, the practice of charging misdemeanors in the language of the statute which defines the offense has been recognized, and no considerable complaint thereof has been made. There may be cases in which the defendant might really be in doubt what act or acts of his were claimed to be in violation of law. Certainly this is not such a case, and herein, at least, we see no reason to depart from the practice approved in the Craddock case.
The only other question which seems to merit attention is the alleged misconduct of the county attorney in his argument. We cannot consider this question, as it was not presented on the motion for a new trial as the statute requires, there being no affidavit as to the facts. (Gen. Stat. 1901, §§ 4754, 4757; Parrish v. Parrish, 67 Kan. 823, 72 Pac. 844.)
The judgment of the district court is affirmed.